DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 08/05/2021 is insufficient to overcome the rejection of claim 1 based upon Mentink (WO 2016153993 A1) in view of Nam et al. (WO 2011053088 A2) and Qiu et al. (CN 103252200 A) as set forth in the last Office action because: 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. The data of Tables 1-3 only provide inventive oC” would necessarily exhibit the asserted superior properties. As discussed in the interview, Applicant is not expected or required to test every possible permutation of the claimed components. However, objective evidence should be provided to allow one of ordinary skill to reasonably extend the value of the data, or the claims must be narrowed in scope to be commensurate with the provided inventive data. An Expert statement/opinion can be helpful.  However, without factual underpinning or scientific support, an Expert opinion is an insufficient substitute for objective data (see MPEP 716.01(c), III). Therefore, one of ordinary skill in the art would not be able to determine that all polymeric binders “comprising a thermoplastic vulcanizate having a melting temperature of less than 250°C” would necessarily exhibit the asserted superior properties based upon the single testing of Santoprene 101-80.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II.  The inventive examples only appear to utilize 25, 30, and 40 wt.% APP, whereas claim 1 broadly recites about 20-50 wt.% APP. Therefore, there is no inventive data at either endpoint for the claimed range of 20 wt.% APP and 50 wt.% APP. Further, Applicant only provides comparative .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Response to Arguments
Applicant’s remarks and amendments filed on 08/05/2021 have been fully considered.
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that the claimed invention exhibits superior and unexpected results over the primary reference Mentink. This is not found persuasive for the following reason:
See “Declaration under 37 CFR 1.132” section above.
Secondly, applicant argues that one of ordinary skill in the art would not look towards the composition of Nam to teach compounding APP with TPV due to the difference between TPV and EVA resins, notably their difference in melting temperature. Applicant’s argument is found to be not persuasive for the following reasons.
Note that while Nam does not disclose all the features of the present claimed invention, Nam is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nively, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Nam is applied as a secondary reference and is only being used for its ammonium polyphosphate (APP) flame resistant material. Nam is not being relied upon for the EVA resin. Further, Mentink is not relied upon alone to render obvious the newly amended claim 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Mentink suggests a flame resistant material may also include one or more additives (Mentink, Par. 0049), where Nam and Qui both teach including ammonium polyphosphates in plastic and polymer compositions to provide flame resistant properties (Nam, Par. 1, 10, Qui, Par. 0006-0008, 0023-0024).
In response to applicant's argument that Nam is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Mentink and Nam look to solve the problem of improving flame resistant properties. 
In the grounds of rejection below, Qui is further applied and establishes that the decomposition temperature of the APP is 295 °C. Further, Mentink is relied upon for the teachings of the melting point (softening point) of TPV that is less than 250 °C (Mentink, Par. 0042), and also explicitly teaches co-extruding flame resistant materials at a temperature from about 180-250 °C (Mentink, Par. 0083). One of ordinary skill in the art would understand that when processing and forming the TPV flame resistant hose of modified Mentink to avoid processing above APP’s decomposition temperature. Therefore, one of ordinary skill in the art would have a broad temperature range to process modified Mentink’s TPV flame resistant hose.
Claim Interpretation
Claims 1-5, 8, and 16 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mentink (WO 2016153993 A1) in view of Nam et al. (WO 2011053088 A2) and Qiu et al. (CN 103252200 A, herein English machine translation is utilized for all citations).
Regarding claim 1, Mentink teaches a flame resistant fuel hose assembly for use in motor vehicles comprising: a tubular inner layer having an interior radial surface and an exterior radial surface with said tubular inner layer defining a longitudinal axis, a flame resistant layer disposed about and covering said exterior radial surface, said flame resistant layer formed from a flame resistant material (Claim 1, abstract) comprising: a polymeric binder comprising a thermoplastic vulcanizate  having a melting temperature (softening point) of less than 250°C (Par. 0039-0042), which is encompassed by the claimed range of less than about 250°C, and therefore satisfies the claimed limitation, see MPEP 2131.03. Mentink further teaches wherein the flame resistant material comprises and an expandable flame resistant composition (graphite); wherein said flame resistant layer expands when heated to a 
Mentink does not teach wherein the expandable flame resistant composition comprises ammonium polyphosphate in an amount from about 20 to about 50 parts by weight based on 100 parts by weight of said flame resistant material.
Nam teaches a flame resistant tubing (Nam, Par. 1, 10) comprising an expandable flame resistant composition which comprises ammonium polyphosphate (APP) in an amount from 30 to 100 parts by weight based on 100 parts by weight of a flame resistant material (resin composition) (Nam, Par. 11-12, 21), which overlaps the claimed range of about 20 to about 50 parts by weight, see MPEP 2144.05, I.
Since both Mentink and Nam teach flame resistant tubes capable of expanding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mentink with the teachings of Nam and have the expandable flame resistant composition comprise ammonium polyphosphate. This would allow the flame resistant tube to have excellent mechanical properties, high flame retardancy, as well as colorability (Nam, Par. 17, 21).
Modified Mentink further teaches wherein the ammonium polyphosphate decomposes to form ammonia (Nam, Par. 21). Modified Mentink does not teach wherein said ammonium polyphosphate has a decomposition temperature of greater than about 250°C to form ammonia and phosphoric acid.
Qiu teaches a flame resistant composition comprising ammonium polyphosphate (APP) (Qiu, Par. 0001, 0005) wherein said ammonium polyphosphate has a decomposition temperature of greater or equal to 295°C to form phosphoric acid (Qiu, 0022-0023). Qui’s temperature range lies within the claimed range of greater than about 250°C, and therefore satisfies the claimed range, see MPEP 
Since both modified Mentink and Qiu teach flame resistant compositions comprising ammonium polyphosphate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the flame resistant composition of Qiu as the flame resistant composition of modified Mentink. This would allow the flame resistant composition to have easy dispersion, good compatibility, high stability, and low moisture absorption (Qiu, Par. 0008).
Regarding claim 2, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said flame resistant layer has a volumetric expansion of from about 50 to about 300% when heated to a temperature of about 220°C or greater (Mentink, claim 2, Par. 0055). Modified Mentink’s volumetric expansion range lies within the claimed range of about 25 to about 300%, and therefore, satisfies the claimed range, see MPEP 2131.03. Modified Mentink's temperature range overlaps the claimed range of 230°C or greater, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 3, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said flame resistant layer has a volumetric expansion of from about 25 to about 500% when heated to a temperature of about 220°C or greater (Mentink, Par. 0055). It would have been obvious to one skilled in the art that this volumetric expansion would result in a thickness expansion that would overlap the claimed range of at least two times greater than the pre-expansion thickness, see MPEP 2144.05, I. Modified Mentink's temperature range overlaps the claimed range of 230°C or greater, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.  
Regarding claim 4, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said flame resistant layer maintains a post-expansion coverage of said exterior 
Regarding claim 5, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said expandable flame resistant composition is present in an amount from 30 to 100 parts by weight based on 100 parts by weight of a flame resistant material (resin composition) (Nam, Par. 11-12, 21), which overlaps the claimed range of about 20 to about 45 parts by weight, see MPEP 2144.05, I.
Regarding claim 7, modified Mentink further the flame resistant hose assembly as set forth in claim 1 wherein said ammonium polyphosphate is branched (Qiu, Par. 0005).
Regarding claim 8, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 7 wherein said ammonium polyphosphate has a degree of polymerization of greater than 1,000 (Qiu, Par. 0005), which overlaps the claimed range of about 1,000 to about 5,000, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Regarding claim 9, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said ammonium polyphosphate is a crystal phase II ammonium polyphosphate (Qiu, Par. 0005).
Regarding claim 12, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said expandable flame resistant composition further comprises melamine (Qiu, Par. 0006, 0011-0013).
Regarding claim 14, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 13 wherein said thermoplastic vulcanizate comprises ethylene propylene diene monomer and polypropylene (Mentink, Claim 7-8, Par. 0041).
Regarding claim 15, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 further comprising one or more additional layers selected from: a second flame resistant 
Regarding claim 16, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1, wherein the flame resistant material is coextruded from about 180 to about 250°C (Mentink, Par. 0083). This results in a flame resistant material with a melting temperature from about 180 to about 250°C, which lies within the claimed range of about 180 to about 250°C, and therefore, satisfies the claimed range, see MPEP 2131.03.
Regarding claim 17, modified Mentink further teaches the flame resistant hose assembly as set forth in claim 1 wherein said tubular inner layer comprises polyamide or fluoropolymer (Mentink, Claims 15-16, and Par. 0028-0030).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mentink (WO 2016153993 A1) in view of Nam et al. (WO 2011053088 A2) and Qiu et al. (CN 103252200 A, herein English machine translation is utilized for all citations) as applied to claim 1 above, and further in view of Futterer et al. (US 20100227952 A1).
Regarding claim 10, modified Mentink teaches all of the elements of the claimed invention as stated above for claim 1.
Modified Mentink does not teach wherein said ammonium polyphosphate is a crystal phase V ammonium polyphosphate.
Futterer teaches a flame resistant composition (Futterer, abstract, Par. 0007), which can be used for tubes (Futterer, Par. 0037), and comprises ammonium polyphosphate wherein said ammonium polyphosphate is a crystal phase V ammonium polyphosphate (Futterer, abstract, Par. 0008, 0024).
Since both modified Mentink and Futterer teach a flame resistant composition comprising ammonium polyphosphate which can be used for tubes, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mentink (WO 2016153993 A1) in view of Nam et al. (WO 2011053088 A2) and Qiu et al. (CN 103252200 A, herein English machine translation is utilized for all citations) as applied to claim 1 above, and further in view of Satoshi (EP 0094650 A2).
Regarding claim 11, modified Mentink teaches all of the elements of the present invention as stated for claim 1. 
Modified Mentink does not teach wherein said expandable flame resistant composition further comprises a carbohydrate and/or a polyhydric alcohol.
Satoshi teaches a flame resistant composition which comprises a polyhydric alcohol (Satoshi, abstract, Page 3, Line 13 – Page 4 Line 2). 
Since both modified Mentink and Satoshi teach flame resistant compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Satoshi for modified Mentink and have the flame resistant composition comprise a polyhydric alcohol. This would allow the flame resistant composition to have enhanced flame resistance (Satoshi, Page 1 Lines 19-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782